 THE LOUIS-ALI IS COMPANY433The Louis-Allis Company andInternationalUnion of Elec-trical,RadioandMachineWorkers,IUE,AFL-CIO,CLC, PetitionerCase 25-RC-3992May 14, 1970DECISION AND CERTIFICATION OF RESULTS OFELECTIONBy CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNPursuant to a stipulation for certification upon consentelection, an election by secret ballot was conductedin the above-entitled proceeding on March 26, 1969,under the direction and supervision of the RegionalDirector for Region 25 among the employees in theappropriate unitAt the conclusion of the balloting theparties were furnished a tally of ballots which showedthat of approximately 248 eligible voters, 248 valid ballotswere cast, of which 108 were for, and 140 were against,the Petitioner There were no challenged or void ballotsThereafter, the Petitioner filed timely objections to conduct affecting the results of the electionThe Regional Director conducted an investigation andon June 30, 1969, issued and served on the partieshis report on objections and recommendations to theBoard and, on July 11, 1969, an Errata thereto Inhis report, as corrected, the Regional Director recommended that Petitioner's Objections 1, 2, and 3, andthe additional alleged interference be overruled and thata hearing be held to resolve the factual issues raisedin Objection 4Thereafter, the Employer filed timely exceptions' tothe Regional Director's report, the Petitioner filed excep-tions to the report and a brief in support thereof, andthe Employer filed an answering brief to the Petitioner'sexceptionsOn September 5, 1969, the National LaborRelations Board ordered that the issues raised by Peti-tioner'sObjections I and 2, as well as Objection 4,be processed pursuant to the Regional Director's orderdirecting a hearing 2Pursuant to the Regional Director's order a hearingwas held on October 7, 8, and 14, before HearingOfficer Albert G Fisher All parties were afforded fullopportunity to be heard, examine and cross-examinewitnesses, and to introduce evidence bearing on theissuesOn January 16, 1970, the Hearing Officer issuedhis report recommending that Petitioner's ObjectionsIand 2 be overruled,3 that Objection 4 be sustained,'The Employer requested that its exceptions be considered onlyif the Petitioner excepted to the Regional Director s report on objectionswith respect to the alleged additional interference Since the Petitionerdid not except to that portion of the Regional Directors report theEmployer s exceptions were not considered2In the absence of exceptions thereto the Board adoptedpro formathe Regional Directors recommendation that Petitioners Objection 3and the additional alleged interference be overruled9In the absence of exceptions thereto the Board adoptspro formathe Hearing Officers recommendation that Objections I and 2 be overruledand the results of the election be set aside and a secondelection directedPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with this case to a three member panelThe Board has reviewed the Hearing Officer's rulingsmade at the hearing and finds they are free from prejudicial error They are hereby affirmedUpon the entire record in this case, the Board findsIThe Employer is engaged in commerce within themeaning of the Act and it will effectuate the purposesof the Act to assert jurisdiction herein2The labor organization involved claims to representcertain employees of the Employer3A question affecting commerce exists concerningthe representation of certain employees of the Employerwithin the meaning of Section 9(c)(1) and Section 2(6)and (7) of the Act4The parties stipulated, and we find, that all production and maintenance employees, work leaders, truckdrivers, plant clerical employees, inspectors, shippingand receiving employees, and janitors at the Employer'sEvansville, Indiana, plant, excluding all office clericalemployees, all guards, professional employees and super-visors as defined in the Act, constitute an appropriateunit for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act5In his report on objections the Regional Directorfound Exhibit 66 (the Hearing Officer's Exh 5 herein)was subject to a coercive interpretation 4 He then indicat-ed, howeverWhether standing alone Exhibit 66 could be con-strued as an implied threat of plant removal neednot be decided Petitioner has produced substantialevidence that the Employer himself expressly orimpliedly so construed it to various employeesOne of the purposes of the hearing was to determinehow the Employer through its foreman construed Exhibit66 to the employees In his report, however, the HearingOfficer states only that the statements in Exhibit 5(the R D Exh 66) were substantially similar to thoseread to the employees by their foreman, the testimonyof the Petitioner's witnesses which was rather vague4Exh 66 (Hearing Officers Exh 5) was a statement which theEmployer conceded and the evidence shows was read by the Employer sforemen to the employees a few days before the election It statesIconstantly hear and read where the IUE organizeristellingyou that you need the IUE to protect your jobs here at LouisAllis and that the IUE will guarantee you that thing called jobsecurityWhat a joke' The unions should be the last ones tomake such a statement or promise 'Did you know that a total of eight (8) unionized companiesinEinnsiilteinvolving approximately30 000employeesclosedtheirdoors permanentlisince 1955"That s right-30 000 jobs wipedoutAnd what good did the union security do these people" Whydoes it appear that only unionized plants seem to closed theirdoors for good" Real job security is generated by you and yourcompany working together and not pulling in opposite directionswith some union between usWe have demonstrated this alreadyin the short life of our plant and together we can continue todo so Don t take in unnecessary risk Vote NO "'182 NLRB No 67 434DECISIONSOF NATIONALLABOR RELATIONS BOARDand at times contradictory established little more.Weare thus left to decide whether Exhibit 66 on its facecould be construed as an implied threat of plant removalwhich would warrant setting aside the election. TheHearing Officer so construed it. We do not agree.Initially, we note that both the Union and the Employ-er engaged in vigorous compaigns. The Union distributedor mailed about 40 items of campaign literature. Oneof the primary issues of the Union's campaign wasjob security, and the Union as the only means forthe employees to obtain job security. The statementread by the Employer's foremen was directed preciselyto the point raised by the Union-job security. Wenote in this connection that earlier, in a leaflet to employ-ees, the Union had referred to the Employer's "impliedclaim that Unions caused 29,000 jobs to leave town"as "TheBig Hoax,"pointing out that the leading employ-ers who left Evansville had "all moved to Union plants"and had taken "the Evansville people wishing to gowith them." The same leaflet also pointed out thatplant closings in Evansville were not confined to union-ized plants.We note, further, that the Employer didnot assert, or leave to necessary inference, that theunionized plants in Evansville which had closed theirdoors had acted for retaliatoryreasons.On the contrary,in a letter to employees, distributed on or about March21, 1969, the Employer explicated the reasons for theclosings as due to the companies' loss of money inarea operations resulting from unreasonable economicpressures which had been imposed upon them.Viewing the allegedly objectionable statement not asan isolated statement, but in the complete context ofthe entire election campaign, we do not think that thestatement exceeded the bounds of permissible persua-sion.Accordingly, we overruletheHearingOfficer'sfinding that the statement read by the Employer's fore-man would lead the employees to fear that the plantwould be closed in the event of a union victory. Asallof the Petitioner's objections have been overruledand as the Petitioner failed to secure a majority ofthe valid ballots cast, we shall certify the results ofthe election.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the validvotes had not been cast for International Union ofElectrical,Radio and Machine Workers, IUE, AFL-CIO,CLC, andsaid labor organization is not the exclusiverepresentative of the employees in the unit foundappropriate within the meaning of Section 9(c) of theAct.MEMBER BROWN, dissenting:Contrary to the majority, and as found by the HearingOfficer, I would sustain Objection 4 and direct a secondelection. In my opinion the portion of the Employer'sstatement attributing plant closures and loss of jobsto union representation, backed with the admonition:"Don't take any unnecessary risk. Vote No! ! !" wascalculated to elicit antiunion votes by instilling fearthat employees would suffer a similar fate in the eventof a union victory.